Title: From James Madison to Henry Lee, 23 November 1786
From: Madison, James
To: Lee, Henry


Dear Sir
Richmond Novr. 23. 1786
I have received your favor of the 11th inst. Having never felt an intermission of my regard for you, I cannot be insensible either to the friendship which it speaks on your part, or the failure of it which it supposes on mine. That the latter sentiment should have resulted from a communication which could have no motive but one that ought to have prevented such a consequence, may well fill me with surprise. To the former as well as to my own feelings I owe an explanation which might perhaps be put into a more striking dress if I were less unused to that mode of justifying my friendships. I observe in the first place that I was not fully aware of the extent to which the event shewed that prejudices had been diffused against you, and that my intimations on that head were meant only to break the force of a disappointment which might fall on you. This miscalculation of danger was also the more natural as I had taken it for granted that one of the gentlemen elected would have been withheld or would be withdrawn from the nomination. 2. that my own nomination was not suffered to be a bar to any steps in your behalf which the occasion se[e]med to call for, and which propriety seemed to admit. That it was properly a bar to some steps which in other circumstances might have been taken will be felt by every man, who shuns the imputation of arrogantly presuming on his own appointment, and still more arrogantly seeking to annex to it that of others with whom he chuses to be associated. Whenever indeed an assent to my own nomination to office shall proceed from no other motive than that of “supporting the temporary wishes of myself,” a possibility only if its interference with the consideration of private friendship, shall not fail to recall it. As long as I continue to be carried into public service by motives more consonant to my professions, a presumption at least of such an interference will be held a necessary apology to myself for yielding to that consideration. 3. What share the affair of the Mississippi had in the prejudices raised against you I am not able exactly to say. As far as I could learn the subject was little talked of previous to the election, and I have reason to believe, your opinions known to but few. As I perceive your suspicions strongly connect this cause with the injury you have sustained, I feel a satisfaction in declaring that in the instance which came within my knowledge I made it a point to urge the fact that you had invariably obeyed your instructions, that any further instructions therefore might be safely confided to you, and that it would be cruel to sacrifice to possible dangers the feelings of a public servant who was charged with no breach of duty whatever, and who in other respects had gained distinguished honor to himself and to his Country.
In stating these facts I discharge a debt to truth, to candour and to the friendship which has subsisted between us. The full approbation which my own mind gives to the part taken by me leaves nothing to be added but a return of my sincere wishes for your health & happiness. Adieu Sincerely
J M Jr
